Dissenting Opinion by
Judge Manderino :
I dissent. Leroy Staton was dismissed from the Philadelphia Police Department for several charges which were lodged against him. Staton admits that he committed several wrongs in connection with his duties as a police officer. As the majority states, however, Staton claims that his transgressions did not justify the Commission’s conclusion that his dismissal was for just cause.
*549We agree with the majority that this court is not to reevaluate the evidence involved in the substantive offenses. Indeed, Staton raises no question on this appeal concerning the wrongs which he committed.
The difficulty in this casé begins when we focus directly on the question which Staton has raised before this court. Was his dismissal from the police force for just caused The Philadelphia Home Rule Charter permits a dismissal-as well as other disciplines for just came. After the proper authority has dismissed for just cause, the employee is entitled to á hearing beforé the Civil Service Commission and it is the Commission’s duty to determine whether or not the dismissal was for just cause. What constitutes just cause? The term is not defined in the Philadelphia Home Rule Charter. If punishment can be imposed on an individual for just cause and no definition of just cause is provided, I fail to understand how any reviewing tribunal can deter-' mine whether or not the dismissal of an employee was for just cause.
Without even some broad guideline or definition, just'cause must be determined after the fact. Thus, an employee would not know until after engaging in certain conduct whether or not the consequences of his conduct might result in dismissal. This • case is difficult because Staton’s conduct may' have warranted dis-' missal had there been proper notice before the fact of the consequences of his conduct. An employee in a civil sei-vice classification has a protected status. To say that he loses the protected status and can' be dismissed for just cause without providing specificity in' advance as a warning to the employee as to what will constitute just cause leaves a wide open door for lack of uniformity and lack of uniform application of treatment to employees. Will all employees who- comrriit the same wrongs be dismissed? There is no rule or *550regulation which mandates the same result in another case,
Staton had no idea of what penalty would be imposed for his wrongdoing until after the wrongful act had been accomplished. It is fundamental to the concept of justice and fairness that one be warned of the consequences of his action before the actions are. performed. The concept of an ex post facto law must be considered when • the very severe punishment of dismissal can be the consequences of an individual’s conduct. A law or the act of an authorized person which increases the punishment or which in relation to the offense or its consequences alters the situation of a party to his disadvantage has never been condoned by our judicial system. Unless prior standards have been established clearly setting forth conduct which will result in dismissal or other discipline, the employee cannot be deprived of- his civil service protection.
, , . .When Staton .complains bo this court that the Civil Service Commission exceeded its authority by finding just cause, we are left with a vacuum in our search for a guiding standard by which it can be determined whether or not he was. dismissed for just cause.
.. The lack of controlling standards by which the Commission can make its determination leads only to pure speculation as. to any future trends of action. Due process of ■ law cannot .condone such vagueness and courts vken reviewing decisions of agencies must not condone -it.
: .There is in this case a police duty manual which does set up guidelines of. conduct for members of the police force and does give notice to members of the force as to specific conduct which can result in specific disciplines. This manual was not binding on the appointing authority,.however. .If such guidelines are not binding, the appointing authority has complete dis*551cretion to determine wbat penalty to impose for what offenses. How then is the Civil Service Commission to determine when the canse was just and when it was not? Such procedure can also mean that employees engaging in similar conduct could he given different penalties and thus denied uniform treatment. We note that the Philadelphia Home Rule Charter specifically states as one of the purposes in establishing the Civil Service and the Civil Service Commission is to establish “scientific methods governing the appointment, promotion, demotion, transfer, lay-off, removal and discipline of its employees. . . .” No scientific method exists unless conduct which will be considered just cause for disciplinary action is known in advance.
We note also that if the guidelines that are contained in the Philadelphia Police Duty Manual were followed, just cause would not have warranted dismissal under the existing department guidelines unless his conduct involved a crime of moral turpitude. We cannot find that Staton's conduct involved a crime of moral turpitude. There is no fraud involved in the conduct of the employee. His conduct did not involve any crime of grave character. It was not a crime replete with baseness, vileness, shamefulness, wickedness, or depravity. The foregoing are some of the adjectives used to define a crime of moral turpitude. Indeed it is highly questionable whether such a guideline itself could stand the test of constitutionality. Moral turpitude is one of the often repeated cliches of a bygone era which we find difficult to grasp and comprehend as being useful in determining and describing the conduct of an individual which will warrant certain consequences. If we face the term candidly, does it say anything more than “awfully bad” or “shamefully bad”?
Even if we assume, however, that the term “crime of moral turpitude” has meaning and that dismissal was *552warranted for such a crime under tbe Philadelphia Police Duty Manual, the simple fact of the matter is that Staton engaged in no conduct which involved a crime of moral turpitude.
The incident which arose from Leroy Staton’s action on August 19, 1966, was an unfortunate one. The well-being of the City of Philadelphia demands a police force which obeys regulations and responds rationally in the face of pressure. Leroy Staton disobeyed several regulations required of all policemen on the force and reacted hastily and unfortunately in the face of pressure. However, none of his actions warrant dismissal from his job so far as pre-announced standards were concerned. I would remand this case for revision of the penalty in accordance with the guidelines provided in the duty manual of the Philadelphia Police Department. Such guidelines were not controlling, but they were announced and promulgated — a rudimentary requirement of fundamental fairness.